Citation Nr: 0828026	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-19 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of legal entitlement to Department of Veterans 
Affairs (VA) benefits based on recognized service in the 
Armed Forces of the United States.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The appellant claims that he had World War II service in the 
Commonwealth Army of the Philippines (USAFFE).

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the appellant's previously denied claim of entitlement 
to VA benefits.  


FINDINGS OF FACT

1.  Legal entitlement to VA benefits based on recognized 
service in the Armed Forces of the United States was 
originally denied in an August 2004 decision.  

2.  Evidence received since the August 2004 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2004 decision that denied legal entitlement to 
VA benefits based on recognized service in the Armed Forces 
of the United States is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

2.  New and material evidence has not been received to reopen 
a claim of legal entitlement to VA benefits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, prior to the initial denial of his claim, the RO not 
did provide the appellant with notice of the information and 
evidence necessary to substantiate his claim, nor did it 
inform him of any information or evidence concerning legal 
entitlement to VA benefits, nor of any evidence and 
information that he was expected to provide.  The letter 
notifying him of the denial of his claim additionally did not 
inform him of the requirements of 38 C.F.R. § 3.203(a)(c) or 
§ 3.41, that is, that he could have submitted evidence 
supporting his status as a veteran.  Additionally, the RO did 
not inform the appellant as to the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  As a 
result, the notice provided to the appellant failed to 
satisfy all of the requirements set forth in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  These errors are 
presumed prejudicial unless the purpose of the notice 
requirements was not frustrated.  The purpose of the notice 
requirements is not frustrated where it is demonstrated that 
(1) any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
38 U.S.C.A. § 7261(b)(2); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

In this case, the Board finds that the notice errors were not 
prejudicial because benefits could not have been awarded as a 
matter of law.  Because the appellant is currently ineligible 
for VA benefits as a matter of law based upon lack of valid 
military service, he was not prejudiced by the section 
5103(a) or Kent notice errors.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (holding that the purpose of 
38 U.S.C.A. § 5103(a) notice is not frustrated, and thus, the 
claimant is not prejudiced, when the benefit sought cannot be 
awarded as a matter of law); Valiao v. Principi, 17 Vet. App. 
229 (2003) (determining that notice error was nonprejudicial 
where appellant was not entitled to benefits as a matter of 
law). 

In this case, there is no prejudice because based on the 
determination that the appellant does not have valid military 
service, there are presumably no documents that the appellant 
could submit to VA that would show his legal entitlement to 
VA benefits.  Palor v. Nicholson, 21 Vet. App. 329, 332 
(2007).  Furthermore, there is no indication that additional 
evidence that meets these requirements exists, or that the 
information upon which the August 2004 decision finding that 
the appellant did not have valid military service was 
erroneous or incomplete.  See Canlas v. Nicholson, 21 Vet. 
App. 312 (2007) (holding, in regard to Philippine service, 
that the duty to assist requires VA to obtain records 
relevant to the adjudication of a claim where the qualifying 
service is in doubt and the claimant adequately identifies 
such records to the Secretary); see also Sarmiento v. Brown, 
7 Vet. App. 80 (1994) (remanding where the veteran asserted 
that VA sought certification of his service with erroneous 
spelling of his first name), overruled on other grounds by 
D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).

Where the United States service department refuses to verify 
the appellant's claimed service, the applicant's only 
recourse lies with the service department, not VA.  Parlor, 
21 Vet. App. at 330.  Thus, in this case, given the binding 
nature of the finding of a lack of valid military service, a 
remand for further development could not possibly change the 
outcome of the decision, and it is not prejudicial to proceed 
to finally decide the issue discussed in this decision.  
Valiao v. Principi, 17 Vet. App. 229 (2003).

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In an August 2004 decision, the RO denied the appellant's 
claim of legal entitlement to VA benefits.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2007).  The appellant failed to perfect an appeal from the 
August 2004 decision, and it is therefore considered final.  

The claim for legal entitlement to VA benefits may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this 
application to reopen his claim in February 2006.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the following:  Special Orders of the 
Armed Forces of the Philippines Office of the Adjutant 
General dated June 1, 1966; Certificate of Membership in the 
Cagayan 14th Infantry dated December 28, 1945; a 
certification regarding retirement dated January 18, 2001; 
pension documentation of the Republic of the Philippines 
Department of National Defense dated December 1, 1987; a 
statement submitted by the appellant's daughter dated April 
16, 2002; Affidavit for Philippine Army Personnel dated March 
11, 1946; Veteran's Application for Compensation and 
Benefits; Supplement for Philippine Claims; Certification of 
the Armed Forces of the Philippines Office of the Adjutant 
General dated May 21, 2003, January 18, 2001, and November 
28, 1984; and United States of America Certification of 
Military Service.  The appellant also submitted various 
medical records, and the appellant's own statements.
  
Also of record was a September 2002 determination of the 
National Personnel Records Center indicating that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.  As there was no 
evidence demonstrating that the appellant had recognized 
service for purpose of entitlement to VA benefits, the RO 
determined that the appellant was not legally entitled to VA 
benefits.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

In support of his claim for legal entitlement to VA benefits, 
the appellant submitted additional statements and a 
certification sworn by an alleged fellow serviceman who 
claimed to have served with the appellant.  The appellant 
also submitted additional copies of documents already of 
record, specifically, Certifications of the Armed Forces of 
the Philippines Office of the Adjutant General dated May 21, 
2003 and November 28, 1984, and United States of America 
Certification of Military Service.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, the copies of 
evidence already of record at the time of the prior denial, 
including Certifications of the Armed Forces of the 
Philippines Office of the Adjutant General dated May 21, 2003 
and November 28, 1984, and United States of America 
Certification of Military Service, cannot serve as a bases 
for reopening the claim because that evidence was already of 
record and is thus duplicative.  Duplicative evidence does 
not constitute evidence that raises a reasonable possibility 
of substantiating the claim.  The claim for legal entitlement 
to VA benefits therefore cannot be reopened on the basis of 
that evidence.  38 C.F.R. § 3.156(a).  

Finally, the claim may not be reopened on the basis of the 
statements submitted by the appellant himself, or by the 
statement in the sworn affidavit.  The appellant's statements 
are new but not material.  Similarly, the statements of the 
individual who claimed to have served with the appellant are 
new but not material.  The appellant and this individual are 
not competent to satisfy the requirements of 38 C.F.R. 
§ 3.203 (2007) as acceptable proof of service because they do 
not represent a certification of service from a United States 
service department.  Additionally, the appellant's statements 
are mainly cumulative of those considered at the time of the 
last final decision on this issue.

Although the appellant has submitted new evidence that was 
not before the RO in August 2004, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  The new evidence does not prove that the 
appellant had recognized service with the United States Armed 
Forces.  


Therefore, the new evidence is not material.  Thus, the claim 
for legal entitlement to VA benefits is not reopened and the 
benefits sought on appeal remain denied.  


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of legal entitlement to VA 
benefits based on recognized service in the Armed Forces of 
the United States is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


